DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 6-15, in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that Potluri discloses only woven fabric panels with reduced thickness edges and not the claimed nonwoven material with parts of different thicknesses for forming a form-fit connection. Applicant further argues that Potluri does not disclose removing part of the thickness to achieve the reduced thickness for the form-fit connection. This is not found persuasive because Potluri discloses that a non-woven fabric panel may be used alternatively to a woven fabric panel [page 11, line 27 through page 12, line 2]. It is clear from this disclosure that the fabric panel is not limited to woven fabric panels as Applicant contends. Potluri also discloses that the main portion can be comprised of a greater number of layers than the edge portion [page 2, lines 9-10]. This indicates that Potluri’s nonwoven fabric with a reduced thickness edge region can be formed from more than one nonwoven fibrous layer. Regarding Applicant’s argument related to the method steps (“obtainable by the method according to claim 1”), the corresponding technical feature shared between claim 1 and claim 6 is the product of claim 6. Therefore, the process limitations of claim 1 are not required to be met since the product of claim 6 is the corresponding technical feature. However, assuming arguendo that the process limitations must be met by the prior art for the restriction requirement, although Potluri does not disclose the reduction in thickness of the fibrous panels via removal as in present claim 1, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed removal process and given that Potluri meets the requirements of the claimed composite, Potluri clearly meet the requirements of present claim 6.
Alternatively, the Examiner notes the language “obtainable by” in the aforementioned limitation. This is interpreted as “capable of being formed by”. It is evident to a PHOSITA that Potluri’s reduction in thickness of the edge parts of the fibrous panels can be formed via a subtractive/removing method versus the additive method disclosed by Potluri and is therefore “capable of being formed by” the claimed process of claim 1 (A method for connecting a nonwoven carrier material comprising a first part having a thickness and a second part having a thickness, wherein the first part and the second part comprise at least a first and a second thermoplastic fiber layer, wherein part of the thickness of the first part A and part of the thickness of second part B is removed to form the first thermoplastic fiber layer and the second thermoplastic fiber layer in such a way that the first part and the second part form together a form-fit connection in the connecting area).
Applicant further argues that no serious search burden exists and cites MPEP 803 in support.
Examiner’s response: The search burden requirement pertains to US restriction practice and not to Unity of Invention practice, which does not require that a search burden exists. See MPEP 801.
Alternatively, see the rejection below for how Fujimoto meets the limitations of claim 6.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: “due to avoid double” should be “due to avoidance of double” in line 14 on page 7. “advantageous” should be “advantages” in line 10 on page 8. The phrase “which is less than 50% of the thickness, more preferably less than 40%, even more preferably less than 30%, most preferably less than 20%, of the first thermoplastic fiber layer of the first part” in lines 24-27 on page 9 would be clearer if restated as “which is less than 50%, more preferably less than 40%, even more preferably less than 30%, most preferably less than 20%, of the thickness of the first thermoplastic fiber layer of the first part”. A similar amendment is recommended for lines 10-12 on page 10. “in arranged” should be “arranged” in line 14 on page 10. The comma at the end of line 14 on page 10 should be removed. It appears that “will not leave” should be “will leave” in lines 25-26 on page 11 due to the context of this sentence. “do not occurs” should be “does not occur” in line 8 on page 12. “the first part the second part” should be “the first part and the second part” in line 22 on page 14. “an inclined layer boundaries” should be “inclined layer boundaries” in line 2 on page 15. “resulting in that main surface” should be “resulting in that the main surface” in line 5 on page 15. The sentence “This arrangement allows to connect the first part to the second part via the main surfaces of the first part and the second which have not been processed to remove material to reduce the thickness bonding may be improved” in lines 13-16 on page 15 needs to be rephrased since it doesn’t make sense in its current format. “at least a first (A1, B1)” should be “at least a first thermoplastic fiber layer (A1, B1)” in line 14 on page 16. “according this” should be “according to this” in line 5 on page 17. “bind” should be “binder” in line 12 on page 18. “having four respectively three layers” should be “having respectively four and three layers” in line 14 on page 19. “In figure 1 is schematically a connection of a first part A of a nonwoven carrier material 1 and a second part B of a nonwoven carrier material 1 shown (prior art)” should be “In figure 1 a connection of a first part A of a nonwoven carrier material 1 and a second part B of a nonwoven carrier material 1 is schematically shown (prior art)” in lines 21-22 on page 19. “In figure 3 is a top view of a nonwoven carrier material 1 according to this disclosure shown” should be “In figure 3 is shown a top view of a nonwoven carrier material 1 according to this disclosure” in lines 10-11 on page 20. “figure 4 and 5” should be “figures 4 and 5” in line 7 on page 21. “from the first part or the second part A, B” should be “from the first part A or the second part B” in line 12 on page 21. “then” should be “than” in line 12 on page 22.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  a comma should be added after “claim 6” in line 1.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “layer” should be “layers” in line 3.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “wherein the at least first and second thermoplastic fiber layers the first part and the second part comprises two types mono-component fibers or comprises bi-component fibers” should be “wherein the at least first and second thermoplastic fiber layers of the first part and the second part compriseof mono-component fibers or comprise.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “being” should be “are” in line 2.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “being” should be “are” in line 1.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “extends perpendicular” should be “extends perpendicularly” or “extends perpendicular to” in lines 2-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-15, the limitation “wherein the first part and the second part comprises at least a first and a second thermoplastic fiber layer” is indefinite because it is unclear whether the first and the second parts each comprise a first and second thermoplastic fiber layer or if both of the first and the second parts comprise a first and second thermoplastic fiber layer together. For the purpose of this Examination, it is assumed that the former interpretation applies. The Examiner recommends amending this phrase to “wherein the first part and the second part each comprise at least a first and a second thermoplastic fiber layer”. Claims 7-15 are rejected as depending on claim 6.
Claim 11 recites the limitation "the scrim" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 11 is dependent on claims 6 and 9, neither of which discloses a scrim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7, 10-12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 10 of copending Application No. 17/284,988 in view of Potluri et al (WO 2004/090211A2).
Regarding claim 6, claim 1 of the copending application discloses “A carrier material comprising at least a first thermoplastic fiber layer and a second thermoplastic fiber layer, wherein the first thermoplastic fiber layer and the second thermoplastic fiber layer are nonwoven thermoplastic fiber layers, wherein at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material is removed, to provide a first part of a form-fit connection”. Claim 10 of the copending application discloses a method of making a carrier material by removing at least a part of the first and/or second thermoplastic fiber layer at at least one boundary of the carrier material.
The copending application is silent with regard to two separate parts, each having first and second thermoplastic fiber layers, formed together to form a form-fit connection in a connecting area.
Potluri discloses textile products and devices for cutting the same, and material structures formed from said textile products [pg 1, lines 4-5]. The fabric panel can be a non-woven fabric [pg 3, lines 1-2] [pg 11, line 28 through pg 12, line 2]. The fabric panel can be formed from thermoplastic fibers [pg 12, lines 2-8]. A lap joint can be formed between two panels [pg 9, lines 18-19, Fig. 3] [pg 10, lines 4-6]. The edge portion of a first panel 30 overlays the edge portion of the second panel 32 to form an overlapping joint [page 10, lines 7-8]. Such an overlapping joint between panels provides advantages such as a uniform thickness and enhanced structural stability [page 10, lines 8-20].
The copending application and Potluri are analogous because both disclose non-woven fabrics with reduced thickness edge regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a form-fit connection between adjacent carrier materials of the copending application.  One of ordinary skill in the art would have been motivated to make such a connection between adjacent carrier materials because this would lead to the advantages disclosed by Potluri, i.e. uniform thickness and enhanced structural stability.
Regarding claim 7, claim 5 of the copending application states “wherein the length and/or the width of the first thermoplastic fiber layer and the second thermoplastic fiber layer differ of at least 0.5 cm”. Examiner’s note: the limitation regarding the sum of the lengths of the thermoplastic layers of each part is met by the form-fit connection between adjacent carrier materials since a form-fit connection is formed in an overlapping joint and the opposing/non-reduced thickness edges of the carriers are assumed to have flat ends (i.e., with no overhanging layer).
Regarding claims 10-12, claims 6-8 of the copending application correspond to these claims, respectively.
Regarding claim 15, Potluri illustrates the overlapping joint in Fig. 3a [page 9, lines 18-19].

    PNG
    media_image1.png
    190
    543
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujimoto et al (JP 11-117171A).
Regarding claim 6, Fujimoto discloses a method for manufacturing a connecting mat in which a fiber mat composed of a reinforcing fiber and a thermoplastic resin fiber is connected and a connecting mat thereof [page 6, lines 1-3]. The edges of fiber mats are reduced in thickness by half in order to connect the edge parts of adjacent fiber mats to form overlap joints [page 7, Means to Solve the Problem section through top of page 8]. The thickness of the edges is adjusted/reduced by adjusting the material supply speed/rate of the fiber mat and/or the molding speed [pg 8, 2nd full paragraph] [pg 12, first full paragraph]. Laminate mat 9 is formed by piling up mat 9a on mat 9b via spraying (i.e., the mats are non-woven) [page 11 through top of page 12] [Fig. 2].

    PNG
    media_image2.png
    169
    278
    media_image2.png
    Greyscale

Mats 9a and 9b are intertwined via needling and the intertwined mat 14 is cut in an arbitrary position of intermediate part 14a to form two fibrous laminates having reduced thickness edge portions [pg 12, 2nd full paragraph] [Figs. 4a, 4b].

    PNG
    media_image3.png
    353
    317
    media_image3.png
    Greyscale

The edge parts of adjacent fibrous mats are overlaid and the mats are needled together to form a uniform connected mat (A nonwoven carrier material…comprising at least a first part having a thickness and a second part having a thickness, wherein the first part and the second part each comprise at least a first and a second thermoplastic fiber layer, wherein the first part and the second part are connected with each other via a connecting area to form the nonwoven carrier material, wherein the first part and the second part form together a form-fit connection in the connecting area) [page 12, bottom through top of page 13] [Fig. 5].

    PNG
    media_image4.png
    380
    315
    media_image4.png
    Greyscale

Regarding the limitation “obtainable by the method according to claim 1”, although Fujimoto does not disclose the reduction in thickness of the fibrous mats via removal as in present claim 1, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed removal process and given that Fujimoto meets the requirements of the claimed composite, Fujimoto clearly meet the requirements of present claim 6.
Alternatively, the Examiner notes the language “obtainable by” in the aforementioned limitation. This is interpreted as “capable of being formed by”. It is evident to a PHOSITA that Fujimoto’s reduction in thickness of the edge parts of the fibrous mats can be formed via a subtractive/removing method versus the additive method disclosed by Fujimoto and is therefore “capable of being formed by” the claimed process of claim 1 (A method for connecting a nonwoven carrier material comprising a first part having a thickness and a second part having a thickness, wherein the first part and the second part comprise at least a first and a second thermoplastic fiber layer, wherein part of the thickness of the first part A and part of the thickness of second part B is removed to form the first thermoplastic fiber layer and the second thermoplastic fiber layer in such a way that the first part and the second part form together a form-fit connection in the connecting area).
Regarding claim 7, Fujimoto discloses an embodiment of an intertwined mat 14 who length of the edge part 14b is 30 cm (The nonwoven carrier material according to claim 6 wherein the length of the first thermoplastic fiber layer of the first part differs by at least 0.5 cm from the length of the second thermoplastic fiber layer of the first part and the length of the first thermoplastic fiber layer of the second part differs by at least 0.5 cm from the length of the second thermoplastic fiber layer of the second part)  [page 15-16, Example 1]. The intertwinement mat has a length of 100 m with a 3m length l for the reduced thickness region [page 15, Ex. 1]. The edge part 14b of length 30 cm is formed by cutting [bottom of page 15 through top of page 16]. Examiner’s note: it is evident from the foregoing that the outer edges of the joined mats (i.e. ends opposite to the reduced thickness ends) have flat ends and therefore the limitation “whereby the sum of the length of the first thermoplastic fiber layer of the first part and the length of the first thermoplastic fiber layer of the second part is equal to the sum of the length of the second thermoplastic fiber layer of the first part and the length of the second thermoplastic fiber layer of the second part”.
Regarding claim 9, Fujimoto discloses that since the entire mat is subjected to needle punching (i.e., both the connecting region and the non-connecting regions), the composition of the connecting part and the non-connecting parts are the same [page 13, 2nd paragraph]. Examiner’s note: the average weight is a function of the composition and therefore the average weight of the connecting area is the same as that of the non-connecting area (The nonwoven carrier material of claim 6, wherein the average weight of the connecting area differs by at most 20 wt.% from the average weight of the nonwoven carrier material excluding the connecting area).
Regarding claim 15, see Fig. 5 above. The joint extends perpendicularly to the longitudinal direction of the fibrous mat (The nonwoven carrier material according to claim 6, wherein the connecting area extends perpendicular or in an angle to the main extension direction (arrow X) of the nonwoven carrier material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al as applied to claim 6 above, and further in view of Fujimoto et al (JP 11-117171A).
Regarding claim 8, the limitations of claim 6 have been set forth above. Fujimoto further discloses that the connection part can have the same thickness as another part by making the thickness of the edge part 14b half of the thickness of the laminate mat 9 [page 13, 2nd paragraph]. The connected mat has a uniform thickness along its longitudinal direction [page 14, 2nd paragraph]. The inventive examples use a laminate mat 9 having a thickness of 7 mm on average [page 15, Ex. 1]. 
Fujimoto is silent with regard to the specific thickness variation along the longitudinal direction of the connected mat. 
As to the claimed thickness variation, the examiner notes that the prior art generally teaches the claimed invention (the nonwoven carrier of claim 6 having a uniform thickness) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The level of precision of the term “uniform thickness” is not provided in the cited prior art, however, the use of this term to refer to the thickness along the connected mat’s longitudinal direction in conjunction with embodiments having a 7 mm average thickness reasonably implies that the thickness variation along the longitudinal direction of the mat is less than approximately 0.15 mm as claimed. Since the prior art discloses that the connected mat has a uniform thickness along its longitudinal direction, the examiner believes the claimed properties are either anticipated or highly obvious (The nonwoven carrier material according to claim 6, wherein the thickness variation of the nonwoven carrier material measured perpendicular (arrow Y) to the main extension area (arrow X) of the nonwoven carrier material is less than approximately 0.15 mm).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al as applied to claims 6 and 9 above, and further in view of Van Der Zijpp (WO 2015/018582A1).
Regarding claim 10, the limitations of claim 6 have been set forth above. Fujimoto further discloses that the connection part can have the same thickness as another part by making the thickness of the edge part 14b half of the thickness of the laminate mat 9 [page 13, 2nd paragraph]. The connected mat has a uniform thickness along its longitudinal direction [page 14, 2nd paragraph].
Fujimoto is silent with regard to the presence of a scrim layer.
Van Der Zijpp (VDZ) discloses carrier materials suitable as a carrier for vinyl floor coverings [page 1, lines 6-7]. An object of the invention is to provide a carrier material for vinyl floor covering comprising a nonwoven layer containing thermoplastic fibers, which prevents, or at least reduces, the formation of surface defects in vinyl floor coverings, which may include wrinkles or printing defects resulting from an uneven surface [page 3, lines 7-10]. The presence of scrim in the carrier prevents, or at lest reduces, the formation of wrinkles [page 3, lines 13-14]. The carrier comprises one or more layers of nonwoven fibrous layers and/or scrim [page 4, lines 17-18]. In one embodiment, the scrim is located in between (embedded) two nonwoven layers of fibers [page 4, line 30 through page 5, line 2]. A general demand to carriers for (cushioned) vinyl floor coverings is sufficient surface regularity, i.e. a sufficiently even thickness over the surface of the carrier, necessary to apply the impregnation layer regularly over the full width of the carrier [page 4, lines 4-7].
Fujimoto is analogous because it discloses fibrous mats with lap joints.
Van Der Zijpp is analogous because it discloses nonwoven carrier materials for vinyl floor coverings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form lap joints between Van Der Zijpp’s carriers using Fujimoto’s method.  One of ordinary skill in the art would have been motivated to form such joints between the carriers because this would lead to a more uniform thickness across the connected carriers. Van Der Zijpp discloses the desirability of surface regularity (see above) and Fujimoto discloses methods of forming lap joints of fibrous laminates having uniform thickness along its longitudinal direction. Examiner’s note: in this case, the first and second thermoplastic fiber layers of both the claimed first and second parts correspond to Van Der Zijpp’s sandwiching nonwoven layers of adjacent carriers (The nonwoven carrier material according to claim 6, wherein a scrim is arranged between the at least first and second thermoplastic fiber layers of the first part and second part). Van Der Zijpp discloses that the nonwoven layer of fibers can be composed of thermoplastic fibers [page 7, lines 15-23].
Regarding claim 11, the limitations of claim 9 have been set forth above. VDZ further discloses that the scrim can comprise glass yarns or other high modulus yarns having a modulus of at least 25 GPa (The nonwoven carrier material according to claim 9, wherein the scrim is made of glass fibers or high modulus fibers of at least 5 GPa) [page 5, lines 17-25].
Regarding claim 12, VDZ discloses that the nonwoven layers can comprise two types of mono-component fibers or bicomponent fibers (The nonwoven carrier material according to claim 6, wherein the at least first and second thermoplastic fiber layers of the first part and the second part comprise two types of mono-component fibers or comprise bi-component fibers) [page 8, line 24 through page 9, line 18]. 
Regarding claim 13, VDZ discloses that the two types of mono-component fibers can each be composed of polymer of different chemical construction having a different melting point (The nonwoven carrier material according to claim 12, wherein the two types of mono-component fibers are composed of polymers of different chemical construction having different melting points) [page 8, lines 24-27].
Regarding claim 14, VDZ discloses that the bicomponent fibers are fibers composed to two polymers of different chemical construction and in a preferred embodiment the melting points of the two polymers building the bicomponent fibers differ (The nonwoven carrier material according to claim 12, wherein the bi-component fibers are composed of two polymers of different chemical construction having different melting points) [Page 9, line 3-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781